United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1026
Issued: August 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2015 appellant filed a timely appeal from a December 3, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than one percent permanent impairment to each
leg.2

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board has no jurisdiction to review new evidence and can
review only evidence that was before OWCP at the time of the final decision on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 22, 2004 appellant was a 53-year-old maintenance mechanic. On that date he
filed a traumatic injury claim (Form CA-1) alleging that he sustained a back injury in the
performance of duty on April 19, 2004. Appellant reported that he was on a conveyor belt lifting
a table when the belt began to move, causing him to twist and strain his back. OWCP accepted
the claim for a lumbar strain and temporary aggravation of lumbar spondylosis. Appellant
returned to work in a part-time modified position and received intermittent wage-loss
compensation.
Appellant received treatment from Dr. Rommel Childress, a Board-certified orthopedic
surgeon. In a report dated November 15, 2011, Dr. Childress stated that appellant was then
working two days per week, primarily performing office duties. He stated that appellant had L5
and S1 radicular problems, with episodes of his legs feeling weak. Dr. Childress indicated that
appellant was considering disability retirement.
OWCP requested that a medical adviser provide an opinion as to any permanent
impairment to a scheduled member of the body. In a report dated December 23, 2011, the
medical adviser stated that a May 28, 2008 nerve conduction study (NCS) showed an S1
radiculopathy with normal motor function. He opined that under the July/August 2009 edition of
The Guides Newsletter, appellant had one percent impairment to each leg.
Dr. Childress responded on February 2, 2012 that he disagreed with the medical adviser
and would send a detailed report. In a report dated May 5, 2014, he opined that appellant had
nine percent permanent impairment to each leg under the American Medical Association, Guides
to the Evaluation of Permanent Impairment (hereinafter the A.M.A., Guides). Dr. Childress
stated that appellant had a documented S1 radiculopathy, and the impairment was based on
motor and sensory deficits.
OWCP referred the report of Dr. Childress to an OWCP medical adviser for review. By
report dated June 11, 2014, the medical adviser noted the prior December 23, 2011 report. He
indicated that there had been no change from the May 28, 2008 study and opined that appellant
had one percent permanent impairment to each leg.
In a report dated October 30, 2014, Dr. Childress responded and explained that he had
used Table 16-12 of the A.M.A., Guides to find that appellant had nine percent bilateral leg
impairment. He stated that he had placed appellant in class 2 for the sciatic nerve.
The case was again reviewed by an OWCP medical adviser. In a report dated
November 21, 2014, the medical adviser stated that a peripheral nerve impairment of a spinal
nerve is properly determined under The Guides Newsletter. The medical adviser noted
electromyogram (EMG) studies from 20113 and 2008 showed a bilateral S1 nerve root sensory
deficit, and under Table 2 of The Guides Newsletter the impairment was 1 percent for class 1,
grade E.

3

The record contains a September 1, 2011 EMG/NCS report from Dr. Hafiz Elahi, a Board-certified neurologist.

2

By decision dated December 3, 2014, OWCP issued a schedule award for one percent
permanent impairment to each leg. The period of the award was 5.78 weeks from
September 13, 2014.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.4 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.6
Neither FECA nor its regulations provide for a schedule award for impairment to the
back or to the body as a whole. Furthermore, the back is specifically excluded from the
definition of “organ” under FECA.7 The sixth edition of the A.M.A., Guides does not provide a
separate mechanism for rating spinal nerve injuries as impairments of the extremities.
Recognizing that FECA allows ratings for extremities and precludes ratings for the spine, The
Guides Newsletter offers an approach to rating spinal nerve impairments consistent with sixth
edition methodology. For peripheral nerve impairments to the upper or lower extremities
resulting from spinal injuries, OWCP procedures indicate that The Guides Newsletter “Rating
Spinal Nerve Extremity Impairment Using the Sixth Edition” (July/August 2009) is to be
applied.8 The tables in The Guides Newsletter follow the methodology used in the sixth edition
of the A.M.A., Guides: identifying the spinal nerve, identifying the impairment class for the
Class of Diagnosis (CDX), and then adjusting the default impairment (grade C) by grade
modifiers based on Functional History (GMFH) and Clinical Studies (GMCS).9 The formula is
(GMFH-CDX) + (GMCS-CDX).
ANALYSIS
In the present case, OWCP accepted that appellant sustained a lumbar strain and
temporary aggravation of lumbar spondylosis. As noted above, FECA does not provide a
4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (March 15, 2009).

7

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(20).

8

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.
9

A.M.A., Guides 533 (lower extremities) and 430 (upper extremities). A grade modifier for physical
examination is not used since the examination findings are used to determine the CDX. The net adjustment range is
from grade A (-2) to grade E (+2).

3

schedule award for an impairment to the back itself. The issue is the degree of permanent
impairment to the legs. Dr. Childress indicated that appellant had a bilateral S1 radiculopathy
into both legs.
Although Dr. Childress has opined that appellant has nine percent permanent impairment
to each leg, this opinion is of diminished probative value. He attempted to apply Table 16-12 of
the A.M.A., Guides for the sciatic nerve. As noted above, it is well established that under FECA,
an impairment from a spinal nerve affecting the lower extremities is properly determined under
The Guides Newsletter.10 Dr. Childress did not provide an opinion as to permanent impairment
using The Guides Newsletter.
The only medical reports of record that do apply The Guides Newsletter are the
December 23, 2011, June 12 and November 21, 2014 reports from OWCP medical advisers.
These reports find that under The Guides Newsletter the permanent impairment to each leg was
one percent. The Board notes that under Table 2 for the S1 nerve the default (grade C) leg
impairment for mild sensory deficit is one percent. The grade E impairment, after a net
adjustment of +2, is also one percent.11
There is no contrary medical evidence of record applying The Guides Newsletter. The
Board accordingly finds that the weight of the medical evidence in this case supports the
December 3, 2014 schedule award of one percent to each leg.
Appellant may submit new and relevant evidence and request an increased schedule
award at any time with OWCP.
CONCLUSION
The Board finds that appellant has not established more than one percent permanent
impairment to each leg.

10

See also A.C., Docket No. 15-307 (issued April 1, 2015).

11

The Guides Newsletter, Table 2.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 3, 2014 is affirmed.
Issued: August 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

